Citation Nr: 1528385	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-28 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	South Dakota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1957 to May 1961.

He appealed to the Board of Veteran' Appeals  (Board/BVA) from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which granted service connection for tinnitus and bilateral hearing loss assigning initial 10 percent and 0 percent (noncompensable) disability ratings, respectively, effective June 28, 2013.  The Veteran appealed the initial noncompensable rating for bilateral hearing loss.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

A review of the record shows that the Veteran was last afforded a VA examination for these service-connected disabilities in December 2013.  In his June 2014 Notice of Disagreement, the Veteran stated that the December 2013 VA examination did not properly assess his bilateral hearing loss disability and attached a private audiological evaluation.  Since there is no evidence that this private audiological evaluation was conducted by a state-licensed audiologist and the controlled speech discrimination test was done according to the Maryland CNC standards, these results may not be used for evaluation of the Veteran's hearing disability.   However, the Veteran's statements in conjunction with this private audiological evaluation indicate that his hearing acuity has worsened since the December 2013 VA examination.  As there is evidence suggesting a worsening of this disability subsequent to the last VA examination, the Veteran must be afforded a new VA examination to determine the current level of severity of his service-connected disabilities.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any and all outstanding private treatment records related to his bilateral hearing loss disability.  Request that he provide, or authorize VA to obtain, these records.  Obtain complete copies of VA outpatient treatment records and associate these records with the claims file.

2. Upon receipt of all additional records, schedule another VA compensation examination reassessing the severity of the Veteran's bilateral hearing loss disability.  The examiner must perform all required testing and evaluation, including especially an audiogram and Maryland CNC speech discrimination test, and indicate the functional impact, if any, this bilateral hearing loss disability has on the Veteran's life (daily activities) and employability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

It is most essential the examiner discuss the medical rationale of all opinions expressed, whether favorable or unfavorable to the claim, based on the objective clinical findings and information obtained from review of the file.

3. Then readjudicate the appeal. The Veteran and his representative must be furnished a Supplemental Statement of the Case (SSOC) and given a reasonable period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




